United States District Court
Western District of North Carolina

Charlotte Division

Johnnie A. Walters Jr., JUDGMENT IN CASE
Plaintiff(s), ' 3217-cV-00538-GCM-DCK j
Vs. ,;,

Nancy A. Berryhill,
Defendant(s).

\./V\-/\./\/`/\'/V

 

DECISION BY COURT. This action having come before the Court and a decision having
been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance With the
Court’s February 4, 2019 Order.

February 5, 2019

ink />.?/L»

Frank G. Johns, Clerk of Court

 

 

 

